Title: To James Madison from Lafayette, 27 December 1811 (Abstract)
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


27 December 1811, La Grange. Discusses Franco-American relations and introduces Mr. de Correa. “When I have left town Some days ago symptoms seemed to promise a Better Answer to Mr. Barlow’s note than had been for a long while obtained by An American Minister—I hope he is By this time coralled to send of the frigate, and will not Any Longer Delay these few lines depending upon him to Give you all the intelligences of the day.”
